DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-7, 10, 11, and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US Publication No. 20190124571) in view of Yasukawa et al. (US Publication No. 20190110224) and further in view of Cui et al. (China Patent Publication No. CN 102905305 B).

to claims 1, 5, 6, and 10, Kong teaches a wireless terminal, a wireless base station, a wireless communication method and a wireless communication system comprising: a wireless base station; and at least one wireless terminal (fig. 1, p0032, pp0033, user equipment and base station communicating), wherein the at least wireless terminal includes: a first radio communication circuit configured to perform wireless communication with the wireless base station (fig. 1, p0032, pp0033, user equipment and base station communicating), and a first controller configured to allocate a part of an allocation amount of a wireless resource indicated in an uplink grant to transmission of a status report of a transmission buffer when the uplink grant is received from the wireless base station (fig. 1, pp0046, base station allocates a resource to the terminal based on the SR, and delivers an uplink grant, the terminal uses the resource to send the BSR, and in addition, uses a rest portion of the resource to send the uplink data), and uplink data stored in the transmission buffer is transmitted via the radio communication circuit (fig. 1, pp0046, base station allocates a resource to the terminal based on the SR, and delivers an uplink grant, the terminal uses the resource to send the BSR, and in addition, uses a rest portion of the resource to send the uplink data), and wherein the wireless base station includes: a second radio communication circuit configured to perform wireless communication with the at least one wireless terminal (fig. 1, p0032, pp0033, user equipment and base station communicating), and a second controller configured to: transmit the uplink grant indicating an allocation amount of a wireless resource allocated to the at least one wireless terminal through scheduling of the wireless resource (fig. 1, pp0046, base station allocates a resource to the terminal based on the SR, and delivers an uplink grant, the terminal uses the resource to send the BSR, and in addition, uses a rest portion of the resource to send the uplink data), acquire the status report of the transmission buffer from an uplink signal received from the at least one wireless terminal in response to transmission of the uplink grant (fig. 1, pp0046, base station allocates a resource to the terminal based on the SR, and delivers an uplink grant, the terminal uses the resource to send the BSR, and in addition, uses a rest portion of the resource to send the uplink data, and pp0157), and acquire a buffer estimation amount of the at least one wireless terminal based on the acquired status report (fig. 1, pp0050, size of a buffer status report (BSR) of the terminal, and increasing the size, and pp0157). However, Kong fails to explicitly teach that the uplink grant which is assigned according to a status report of a transmission buffer to transmission of an updated status report of the transmission buffer, the updated status report being a status report according to a variation amount of uplink data stored in the transmission buffer after transmitting the status report.
In an analogous field of endeavor, Yasukawa teaches that the uplink grant which is assigned according to a status report of a transmission buffer to transmission of an updated status report of the transmission buffer (fig. 8, fig. 9, S301-S304, pp0036, new or updated speculative buffer status), the updated status report being a status report according to a variation amount of uplink data stored in the transmission buffer after transmitting the status report (fig. 8, fig. 9, S301-S304, pp0036, based on change in data size in the previously sent speculative buffer status, update or rewrite the buffer status with the new speculative buffer status, with respect to data size expected value change thereafter, and pp0037). Thus it would have been Yasukawa, pp0007). However, they failed to explicitly mention that the variation amount reflecting an actual amount of uplink data currently stored in the transmission buffer.
In an analogous field of endeavor, Cui teaches the concept wherein the variation amount reflecting an actual amount of uplink data currently stored in the transmission buffer (Abstract, the user terminal actively reports buffer state report to the eNB to update the information of data quantity stored in user terminal buffer). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Kong and Yasukawa with the teachings of Cui to achieve the goal of efficiently and reliably enabling the eNB to distribute uplink authorization according to the information after updating, avoiding the problem of waste of the uplink authorization, and further improving the utilization rate of a communication network (Cui, Abstract).
As to claims 2, 7, and 11, Kong in view of Yasukawa and Cui teaches the limitations of the independent claims as discussed above. However, Kong fails to explicitly teach wherein the wireless terminal further includes a memory configured to store a conversion table having a plurality of small ranges into which a range from a lower limit value of the transmission buffer to an upper limit value of the transmission buffer is divided, and indexes corresponding to the respective small ranges, wherein the 
In an analogous field of endeavor, Yasukawa teaches wherein the wireless terminal further includes a memory configured to store a conversion table having a plurality of small ranges into which a range from a lower limit value of the transmission buffer to an upper limit value of the transmission buffer is divided, and indexes corresponding to the respective small ranges (fig. 6, pp0042, fig. 10, and pp0044, index ranges) wherein the first controller included in the wireless terminal is configured to: specify the small range corresponding to an amount of data staying in the transmission buffer according to the conversion table (fig. 6, pp0042, fig. 10, and pp0044, index ranges), acquire the index corresponding to the specified small range, and store the index into the status report of the transmission buffer (fig. 6, pp0042, fig. 10, and pp0044, index ranges). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Kong with the teachings of Yasukawa to achieve the goal of efficiently and reliably reducing latency due to the scheduling request and the buffer status report in the procedure so as to realize a radio communication with low latency and high reliability (Yasukawa, pp0007).
As to claim 14, Kong in view of Yasukawa and Cui teaches the limitations of the independent claims as discussed above. However, Kong fails to explicitly teach wherein the variation amount indicates a data amount that has varied by adding a new data to 
In an analogous field of endeavor, Yasukawa teaches wherein the variation amount indicates a data amount that has varied by at least one selected from the group of adding a new data to the transmission buffer and discarding at least part of the uplink data stored in the transmission buffer after transmitting the status report (fig. 8, fig. 9, S301-S304, pp0036, new or updated speculative buffer status, and pp0040, indicates absence of remaining data in the subframe). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Kong with the teachings of Yasukawa to achieve the goal of efficiently and reliably reducing latency due to the scheduling request and the buffer status report in the procedure so as to realize a radio communication with low latency and high reliability (Yasukawa, pp0007).

Claim 3, 4, 8, 9, 12 and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US Publication No. 20190124571) in view of Yasukawa et al. (US Publication No. 20190110224) and further in view of Cui et al. (China Patent Publication No. CN 102905305 B) and Loehr et al. (US Publication No. 20150117342).

As to claims 3, 8, and 12, Kong in view of Yasukawa and Cui teaches the limitations of the independent claims as discussed above. However, Kong fails to explicitly teach wherein the first controller included in the at least one wireless terminal is configured to: 60FJTR 9448allocate a part of the allocation amount of the wireless resource 
In an analogous field of endeavor, Loehr teaches wherein the first controller included in the at least one wireless terminal is configured to: 60FJTR 9448allocate a part of the allocation amount of the wireless resource indicated in the uplink grant to transmission of the status report of the transmission buffer in a case where a status of the transmission buffer satisfies a predetermined condition (fig. 9, fig. 11, pp0245, when amount of data in buffer exceeds predetermined threshold, YES, trigger transmission of BSR/SR on the dedicated allocated resources, and pp0180), and not allocate a part of the allocation amount of the wireless resource indicated in the uplink grant to transmission of the status report of the transmission buffer in a case where a status of the transmission buffer does not satisfy the predetermined condition (fig. 9, fig. 11, pp0245, when amount of data in buffer exceeds predetermined threshold, NO, do not trigger transmission of BSR/SR on the dedicated allocated resources, and pp0180). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Kong, Yasukawa, and Cui with the teachings of Loehr to achieve the goal of efficiently and reliably reducing active time and enhance power efficient to transmit data in a communication system (Loehr, pp0245).
to claims 4, 9, and 13, Kong in view of Yasukawa and Cui teaches the limitations of the independent claims as discussed above. However, Kong fails to explicitly teach wherein the second controller included in the wireless base station is configured to transmit the predetermined condition to the at least one wireless terminal via the second radio communication circuit, and wherein the first controller included in the at least one wireless terminal is configured to receive the predetermined condition from the wireless base station via the first radio communication circuit.
In an analogous field of endeavor, Loehr teaches wherein the second controller included in the wireless base station is configured to transmit the predetermined condition to the at least one wireless terminal via the second radio communication circuit (fig. 9, pp0213, a receiver of the user equipment receives the predetermined threshold value from said network entity), and wherein the first controller included in the at least one wireless terminal is configured to receive the predetermined condition from the wireless base station via the first radio communication circuit (fig. 9, pp0213, a receiver of the user equipment receives the predetermined threshold value from said network entity). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Kong, Yasukawa, and Cui with the teachings of Loehr to achieve the goal of efficiently and reliably reducing active time and enhance power efficient to transmit data in a communication system (Loehr, pp0245).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645